Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “... receiving testing specifications for validating an XR capable device executing an XR application and configured to wirelessly connect to a cellular network; ... determining testing configurations for an evaluation pipeline based at least on the individual testing specifications ... executing, via the one or more computing instances, one or more validation tests for the XR application according to the individual testing specifications and the testing configurations, the one or more computing instances operating in parallel to perform the one or more validation tests concurrently, wherein the one or more validation tests comprises determining whether a wireless connection between the XR capable device and one or more wireless base stations of the cellular network performs according to one or more requirements of a cellular communication protocol; and validating the XR application ... based at least on test results generated from the one or more computing instances and one or more evaluation criteria,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Clegg et al., U.S. 11,063,849 B1, teaches systems and methods for automated software testing comprising verification that operations are complete based on network traffic indications, in particular via the use of a network sniffer to detect specific network traffic, but does not more particularly teach receiving a testing specification for validating an XR capable device executing an XR application and configured to wirelessly connect to a cellular network, executing one or more validation tests according to the specification and a configuration in parallel, wherein the validation tests comprise determining whether a wireless connection between the device and one or more wireless base stations of the cellular network performs according to one or more requirements of a cellular communication protocol;
Gupta et al., U.S. 2015/0161386 A1, teaches systems and methods for using application-specific models for efficient classification of mobile device behaviors, comprising comprehensive monitoring and analysis to determine whether certain software applications are causing performance deprecating behavior, such as by consuming excess network bandwidth, but does not more particularly teach receiving a testing specification for validating an XR capable device executing an XR application and configured to wirelessly connect to a cellular network, executing one or more validation tests according to the specification and a configuration in parallel, wherein the validation tests comprise determining whether a wireless connection between the device and one or more wireless base stations of the cellular network performs according to one or more requirements of a cellular communication protocol;
Pillai et al., U.S. 2014/0325481 A1, teaches systems and methods for performance testing software applications for green application efficiency, comprising a determination of power consumption or one or more hardware components to include networking components, but does not more particularly teach receiving a testing specification for validating an XR capable device 
Usmani et al., U.S. 2006/0259629 A1, teaches systems and methods for exercising and testing multimedia APIs of a wireless device based on execution of a test configuration, wherein a test engine resident in memory collects wireless device performance data including network data, but does not more particularly teach receiving a testing specification for validating an XR capable device executing an XR application and configured to wirelessly connect to a cellular network, executing one or more validation tests according to the specification and a configuration in parallel, wherein the validation tests comprise determining whether a wireless connection between the device and one or more wireless base stations of the cellular network performs according to one or more requirements of a cellular communication protocol.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 10 and 15 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-7 and 9 depend from claim 1; claims 11-14 depend from claim 10; and claims 21-26 depend from claim 15, and are also allowable at least based on their dependence from allowable independent claims 1, 10 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191